Case 3:14-cv-02096-RS Document 306 Filed 10/01/19 Page 1 of 23




                         FOR PUBLICATION

          UNITED STATES COURT OF APPEALS
               FOR THE NINTH CIRCUIT


        GUADALUPE SALAZAR; GENOVEVA               No. 17-15673
        LOPEZ; JUDITH ZARATE, on behalf
        of themselves and all others                D.C. No.
        similarly situated,                     3:14-cv-02096-RS
                       Plaintiffs-Appellants,

                         v.                        OPINION

        MCDONALD’S CORP., a
        corporation; MCDONALD’S USA,
        LLC, a limited liability company;
        MCDONALD’S RESTAURANTS OF
        CALIFORNIA, INC., a corporation;
        BOBBY O. HAYNES SR. AND CAROL
        R. HAYNES FAMILY LIMITED
        PARTNERSHIP, dba McDonald’s,
        erroneously sued as Bobby O.
        Haynes and Carole R. Haynes
        Family Limited Partnership,
                     Defendants-Appellees.


              Appeal from the United States District Court
                 for the Northern District of California
               Richard Seeborg, District Judge, Presiding

                Argued and Submitted October 17, 2018
                      San Francisco, California
Case 3:14-cv-02096-RS Document 306 Filed 10/01/19 Page 2 of 23




       2               SALAZAR V. MCDONALD’S CORP.

                              Filed October 1, 2019

           Before: Sidney R. Thomas, Chief Judge, and Andrew J.
               Kleinfeld and Susan P. Graber, Circuit Judges.

                          Opinion by Judge Graber;
                 Partial Concurrence and Partial Dissent by
                            Chief Judge Thomas


                                  SUMMARY*


                        California Employment Law

           The panel affirmed the district court’s summary judgment
       in favor of McDonald’s Corp. in a class action brought by
       McDonald’s employees alleging that they were denied
       overtime premiums, meal and rest breaks, and other benefits
       in violation of the California Labor Code.

           The plaintiff class members worked at McDonald’s
       franchises in the Bay Area operated by the Haynes Family
       Limited Partnership.

           The panel held that the district court properly ruled that
       McDonald’s was not an employer under the “control”
       definition, which requires “control over the wages, hours,
       or working conditions.” Martinez v. Combs, 231 P.3d 259,
       277 (Cal. 2010). The panel also held that the district court
       correctly concluded that McDonald’s did not meet the “suffer

            *
            This summary constitutes no part of the opinion of the court. It has
       been prepared by court staff for the convenience of the reader.
Case 3:14-cv-02096-RS Document 306 Filed 10/01/19 Page 3 of 23




                    SALAZAR V. MCDONALD’S CORP.                  3

       or permit” definition of employer. The panel held that under
       California common law, McDonald’s cannot be classified as
       an employer of its franchisees’ workers. The panel concluded
       that although there was arguably evidence suggesting that
       McDonald’s was aware that Haynes was violating
       California’s wage-and-hour laws with respect to Haynes’
       employees, there was no evidence that McDonald’s had the
       requisite level of control over plaintiffs’ employment to
       render it a joint employer under applicable California
       precedents.

          The panel held that McDonald’s cannot be held liable for
       wage-and-hour violations under an ostensible-agency theory.

           The panel rejected plaintiffs’ claim that McDonald’s
       owed them a duty of care, which it breached by supervising
       Haynes’ managers inadequately and failing to prevent the
       alleged hour-and-wage violations. The panel held that
       plaintiffs met neither the damages nor the duty elements
       required to prove negligence.

           The panel did not consider plaintiffs’ arguments on the
       merits of the district court’s rulings striking plaintiffs’
       representative Private Attorney General Act claims, and
       denying class certification.

           Chief Judge Thomas concurred in part and dissented in
       part. Chief Judge Thomas agreed with the majority that there
       was no genuine issue of material fact regarding whether
       McDonald’s was an employer under the “control” or common
       law definitions. Dissenting, Chief Judge Thomas would hold
Case 3:14-cv-02096-RS Document 306 Filed 10/01/19 Page 4 of 23




       4            SALAZAR V. MCDONALD’S CORP.

       that there were genuine issues of material fact regarding
       whether McDonald’s was a joint employer of franchise
       location workers under the “suffer or permit” definition.


                              COUNSEL

       Michael Rubin (argued), Barbara J. Chisholm, P. Casey Pitts,
       and Matthew J. Murray, Altshuler Berzon LLP, San
       Francisco, California; Joseph M. Sellers and Miriam R.
       Nemeth, Cohen Milstein Sellers & Toll PLLC, Washington,
       D.C.; for Plaintiffs-Appellants.

       Pratik A. Shah (argued), James E. Tysse, and Martine E.
       Cicconi, Akin Gump Strauss Hauer & Feld LLP, Washington,
       D.C.; Michael I. Gray and Elizabeth B. McRee, Jones Day,
       Chicago, Illinois; Kelsey Israel-Trummel, Jones Day, San
       Francisco, California; for Defendants-Appellees.

       Catherine K. Ruckelshaus, National Employment Law
       Project, New York, New York; Shannon Liss-Riordan,
       Lichten & Liss-Riordan P.C., Boston, Massachusetts; for
       Amici Curiae National Employment Law Project, Impact
       Fund, Legal Aid at Work, Centro Legal de la Raza, Asian
       Americans Advancing Justice—Los Angeles, Los Angeles
       Alliance for a New Economy, and Equal Rights Advocates.

       Dennis J. Herrera, City Attorney; Christine Van Aken, Chief
       of Appellate Litigation, Yvonne Meré, Chief of Complex &
       Affirmative Litigation; Matthew Goldberg, Deputy City
       Attorney; Office of the City Attorney, San Francisco,
Case 3:14-cv-02096-RS Document 306 Filed 10/01/19 Page 5 of 23




                    SALAZAR V. MCDONALD’S CORP.                  5

       California; Barbara J. Parker, City Attorney; Maria Bee,
       Special Counsel; Erin Bernstein, Senior Deputy City
       Attorney; Malia McPherson, Attorney; Office of the City
       Attorney, Oakland, California; for Amici Curiae City of
       Oakland and City and County of San Francisco.

       Karen Marchiano, DLA Piper LLP (US), East Palo Alto,
       California; Norman M. Leon and John F. Verhey, DLA Piper
       LLP (US), Chicago, Illinois; for Amici Curiae International
       Franchise Association and California Restaurant Association.

       Robert R. Roginson, Ogletree Deakins Nash Smoak &
       Stewart P.C., Los Angeles, California, for Amici Curiae
       Employers Group and Chamber of Commerce of the United
       States of America.
Case 3:14-cv-02096-RS Document 306 Filed 10/01/19 Page 6 of 23




       6              SALAZAR V. MCDONALD’S CORP.

                                   OPINION

       GRABER, Circuit Judge:

           In this class action, workers employed at McDonald’s
       franchises in California appeal from a summary judgment
       entered in favor of McDonald’s. Plaintiffs allege that they
       were denied overtime premiums, meal and rest breaks, and
       other benefits in violation of the California Labor Code.
       Plaintiffs further allege that McDonald’s (the franchisor) and
       the franchisee are joint employers and that McDonald’s is,
       therefore, liable for these violations. The district court held
       that McDonald’s is not a joint employer of the franchisee’s
       employees and that Plaintiffs’ ostensible-agency and
       negligence claims fail as a matter of law. Reviewing the
       summary judgment de novo, and viewing the facts in the light
       most favorable to Plaintiffs, Animal Legal Def. Fund v. FDA,
       836 F.3d 987, 988–89 (9th Cir. 2016) (en banc) (per curiam),
       we affirm.

           FACTUAL AND PROCEDURAL BACKGROUND

           McDonald’s U.S.A., LLC1 contracts with franchisees to
       license the McDonald’s name, trademark, and various
       business practices. The Haynes Family Limited Partnership
       (“Haynes”) operated eight McDonald’s franchises in Oakland
       and San Leandro, California, during the relevant period. The
       franchise agreements required Haynes to pay fees to
       McDonald’s. To maintain the franchise, Haynes had to meet
       certain standards, such as serving McDonald’s products.



           1
              McDonald’s Corp. is also a defendant. For ease of reference we
       label the McDonald’s defendants collectively as “McDonald’s.”
Case 3:14-cv-02096-RS Document 306 Filed 10/01/19 Page 7 of 23




                    SALAZAR V. MCDONALD’S CORP.                     7

           Plaintiffs Guadalupe Salazar, Genoveva Lopez, and Judith
       Zarate worked at a Haynes-operated McDonald’s franchise
       restaurant in Oakland. They sued McDonald’s and Haynes
       on behalf of a class of approximately 1,400 employees at
       Haynes-operated McDonald’s franchises in the Bay Area.
       They allege that McDonald’s and Haynes denied overtime
       premiums, meal and rest breaks, and other benefits in
       violation of California wage-and-hour statutes. Plaintiffs also
       allege negligence and seek civil penalties under California’s
       Private Attorneys General Act (“PAGA”). Plaintiffs further
       allege that McDonald’s and Haynes are their joint employers.
       The relevant facts in the record, viewed in Plaintiffs’ favor,
       are these.

           Haynes selects, interviews, and hires employees for its
       franchises. It trains new employees and sets their wages,
       which are paid from Haynes’ bank account. Haynes sets
       employees’ schedules and monitors their time entries.
       Haynes also supervises, disciplines, and fires employees such
       as Plaintiffs. There is no evidence that McDonald’s performs
       any of those functions.

           Nonetheless, evidence in the record, viewed in Plaintiffs’
       favor, would permit a finding that McDonald’s could have
       prevented some of the alleged wage-and-hour violations but
       did not do so. Under the franchise agreement, McDonald’s
       required Haynes to use its Point of Sale (“POS”) and In-Store
       Processor (“ISP”) computer systems every day to open and
       close each franchise location of McDonald’s. Managers of
       the Haynes McDonald’s franchises took various courses with
       McDonald’s at Hamburger University and then trained other
       employees on topics such as meal and rest break policies. At
       least one McDonald’s-trained manager was required to be
       present during each shift at the Haynes franchises.
Case 3:14-cv-02096-RS Document 306 Filed 10/01/19 Page 8 of 23




       8            SALAZAR V. MCDONALD’S CORP.

           Haynes management also voluntarily used the
       McDonald’s computer systems for scheduling, timekeeping,
       and determining regular and overtime pay through
       applications that come with the ISP software, including
       e*Restaurant People Management Deployment and
       McDonald’s Dynamic Shift Positioning Tool.                The
       e*Restaurant app is described as “a bundle of tools designed
       to innovate employee management—from hire to retire.” It
       includes e*HR and e*Labor.           The Positioning Tool
       determines where employees “should be positioned
       throughout their shifts and what duties they should perform.”
       McDonald’s encouraged franchisees to use these additional
       applications but did not require them to do so.

           McDonald’s ISP system assigns all hours recorded by
       workers to the date on which the shift began, including on
       overnight shifts. Plaintiffs allege that this system caused
       many employees who worked more than eight hours in a 24-
       hour period—for example, by working an overnight shift
       followed by a day shift—to miss out on overtime pay that
       they earned, because the system did not recognize these
       additional hours as overtime. The ISP system is also set to
       daily and weekly overtime thresholds of 8:59 hours (instead
       of 8:00 hours) and 50:00 hours (instead of 40:00 hours).
       Plaintiffs allege that the system’s settings caused many
       workers to miss out on overtime pay that they earned for
       working between eight and nine hours in one day or between
       40 and 50 hours in one week. The ISP settings do not
       schedule any rest breaks or require second meal periods.
       Under the ISP settings, meal periods are set to occur at
       intervals of 5:15, 5:30, or 6:00 hours, instead of at the five-
       hour mark required by California law. And the ISP does not
       flag when rest breaks are missed. Plaintiffs allege that these
Case 3:14-cv-02096-RS Document 306 Filed 10/01/19 Page 9 of 23




                     SALAZAR V. MCDONALD’S CORP.                       9

       settings caused workers to miss out on overtime pay that they
       should have earned for missed and late breaks.

           McDonald’s represented to Haynes that its computer
       systems were “user-friendly” and would make “personnel
       maintenance easier.” It further attested that the ISP settings
       were compliant with labor laws and strongly encouraged
       Haynes not to change any of the settings. And in some
       instances, Haynes management did not even have the ability
       to change ISP system settings to fix overtime allocation
       errors.

           Additionally, McDonald’s required Haynes’ employees
       to wear standard uniforms and to keep those uniforms “clean
       and neat.” Plaintiffs allege that their working conditions—for
       example, being stationed near hot grease—caused excessive
       soiling of their uniforms, which in turn required special
       cleaning.

           After the filing of this action, Plaintiffs and Haynes
       reached a classwide settlement involving both injunctive and
       monetary relief. McDonald’s then moved for summary
       judgment on the ground that it is not a joint employer of
       workers at franchises and that it owes them no duty of care.
       The district court entered summary judgment in favor of
       McDonald’s, ruling that McDonald’s is not a joint employer
       of Plaintiffs because “it d[oes] not retain or exert direct or
       indirect control over plaintiffs’ hiring, firing, wages, hours, or
       material working conditions” and does not “suffer or permit
       plaintiffs to work, [or] engage in an actual agency
       relationship” with the franchisee. The court denied Plaintiffs’
       negligence claim on the basis of California’s “new-right
       exclusive remedy doctrine.” Later, the court granted
       McDonald’s’ Federal Rule of Civil Procedure 12(f) motion to
Case 3:14-cv-02096-RS Document 306 Filed 10/01/19 Page 10 of 23




        10           SALAZAR V. MCDONALD’S CORP.

        strike Plaintiffs’ PAGA claims because a classwide
        adjudication of Plaintiffs’ ostensible-agency theory was
        “unmanageable.” McDonald’s then filed another summary
        judgment motion, arguing that ostensible agency can never
        support employer liability for California wage-and-hour
        violations. The court granted that summary judgment motion,
        holding that California Wage Order No. 5-2001, section
        2(H)’s definition of an employer precludes ostensible-agency
        liability. Plaintiffs timely appealed.

                               DISCUSSION

             A. Joint Employment

            Under California Wage Order No. 5-2001, section 2(H),
        an “employer” is one “who directly or indirectly, or through
        an agent or any other person, employs or exercises control
        over the wages, hours, or working conditions of any person.”
        In construing Wage Order No. 5-2001, the California
        Supreme Court has provided three alternative definitions for
        what it means for a person or entity to “employ[]” someone:
        “(a) to exercise control over the wages, hours or working
        conditions, or (b) to suffer or permit to work, or (c) to
        engage, thereby creating a common law relationship.”
        Martinez v. Combs, 231 P.3d 259, 277–79 (Cal. 2010).
        “When interpreting state law, we are bound to follow the
        decisions of the state’s highest court.” Paulson v. City of San
        Diego, 294 F.3d 1124, 1128 (9th Cir. 2002) (en banc). And
        “[w]hen the state supreme court has not spoken on an issue,
        we must determine what result the court would reach based
        on state appellate court opinions, statutes and treatises.” Id.

           Martinez considered whether seasonal agricultural
        workers were employed, not solely by the strawberry farmer
Case 3:14-cv-02096-RS Document 306 Filed 10/01/19 Page 11 of 23




                     SALAZAR V. MCDONALD’S CORP.                   11

        for whom they worked directly, but also by the produce
        merchants to whom the farmer sold strawberries. 231 P.3d
        at 262–68. The court held that the farmer alone employed the
        agricultural workers because he “hired and fired his
        employees, trained them when necessary, told them when and
        where to report to work, when to start, stop and take breaks,
        provided their tools and equipment, set their wages, paid
        them, handled their payroll and taxes, and purchased their
        workers’ compensation insurance.” Id. at 264 (footnote
        omitted). By contrast, the produce merchants merely
        provided financial support to the farmer and generally
        benefited from the workers’ labor. Id. at 282. Any direct
        orders that they gave—for instance, instructing workers on
        how best to pack the strawberries—were for quality control
        purposes. See id. at 281–87.

            Following the Martinez decision, the California Supreme
        Court considered whether “a franchisor stand[s] in an
        employment . . . relationship” with franchisee employees “for
        purposes of holding it vicariously liable for workplace
        injuries” caused by other employees. Patterson v. Domino’s
        Pizza, LLC, 333 P.3d 723, 725 (Cal. 2014). Echoing
        Martinez, the court held that the franchisor was not a joint
        employer because a franchisor “becomes potentially liable for
        actions of the franchisee’s employees, only if it has retained
        or assumed a general right of control over factors such as
        hiring, direction, supervision, discipline, discharge, and
        relevant day-to-day aspects of the workplace behavior of the
        franchisee’s employees.” Patterson, 333 P.3d at 739–40.

               1. “Control” Definition of Employer

            The district court properly ruled that McDonald’s is not
        an employer under the “control” definition, which requires
Case 3:14-cv-02096-RS Document 306 Filed 10/01/19 Page 12 of 23




        12            SALAZAR V. MCDONALD’S CORP.

        “control over the wages, hours, or working conditions,”
        Martinez, 231 P.3d at 277. Any direct control that
        McDonald’s asserts over franchisees’ workers is geared
        toward quality control, as was true in Martinez and Patterson.
        McDonald’s does not retain “a general right of control” over
        “day-to-day aspects” of work at the franchises. Franchisors
        like McDonald’s need the freedom to “impose[]
        comprehensive and meticulous standards for marketing
        [their] trademarked brand and operating [their] franchises in
        a uniform way.”         Patterson, 333 P.3d at 725–26.
        McDonald’s involvement in its franchises and with workers
        at the franchises is central to modern franchising and to the
        company’s ability to maintain brand standards, but does not
        represent control over wages, hours, or working conditions.

                2. “Suffer or Permit” Definition of Employer

            The district court also correctly concluded that
        McDonald’s does not meet the “suffer or permit” definition
        of employer. Plaintiffs argue that McDonald’s is a joint
        employer because it induced Haynes to use the ISP system,
        while discouraging changes in that system that would have
        conformed to California wage-and-hour laws—that is,
        because McDonald’s had the ability to prevent wage-and-
        hour violations caused by its ISP system’s settings yet failed
        to do so. Plaintiffs’ focus on responsibility for the alleged
        violations of wage-and-hour laws is misplaced, because the
        “suffer or permit” definition pertains to responsibility for the
        fact of employment itself. The question under California law
        is whether McDonald’s is one of Plaintiffs’ employers, not
        whether McDonald’s caused Plaintiffs’ employer to violate
Case 3:14-cv-02096-RS Document 306 Filed 10/01/19 Page 13 of 23




                      SALAZAR V. MCDONALD’S CORP.                       13

        wage-and-hour laws by giving the employer bad tools or bad
        advice.2

            The history and meaning of “suffer or permit” are well
        explained in Curry v. Equilon Enterprises, LLC, 233 Cal.
        Rptr. 3d 295 (Ct. App. 2018). The basis of liability, the Court
        of Appeal explained, is “the defendant’s knowledge of and
        failure to prevent the work from occurring.” Id. at 311
        (quoting Martinez, 231 P.3d at 282). Applying that
        understanding, derived from California Supreme Court cases,
        the Court of Appeal held that the owner of a gas station was
        not an employer of the station operator’s manager, because
        the responsibility for hiring, firing, and assignment of daily
        tasks belonged to the lessee/operator: “Shell did not
        acquiesce to [the plaintiff’s] employment because Shell was
        not in a position to terminate [the plaintiff] or hire a different
        person to perform the tasks [he] performed.” Id. And,
        “[b]ecause the ‘good cause shown’ clause was not triggered,
        Shell could not have [the plaintiff] physically removed from
        the station.” Id. Therefore, the court held that Shell could
        neither suffer nor permit the plaintiff to work. Id.; see also
        Turman v. Superior Court, 246 Cal. Rptr. 3d 607, 618–20 (Ct.
        App. 2017) (holding that the owner of the employing entity
        may be a joint employer under state wage-and-hour laws
        where the owner dominated the employing entity, hired and
        fired the non-exempt managers, instructed them to fire the
        plaintiff, and exercised actual control over the employing
        entity’s employees); Futrell v. Payday Cal., Inc., 119 Cal.
        Rptr. 3d 513, 524–25 (Ct. App. 2010) (applying Martinez and
        holding that a payroll processing service was not a joint
        employer, even though the payroll service exercised control

            2
               We need not and do not decide here whether McDonald’s may be
        liable to Haynes.
Case 3:14-cv-02096-RS Document 306 Filed 10/01/19 Page 14 of 23




        14            SALAZAR V. MCDONALD’S CORP.

        over workers’ wages by calculating their pay and tax
        withholding and by issuing paychecks on its own account,
        and reasoning that “[t]here is no evidence in the current case
        [the defendant] allowed [the plaintiff] to suffer work, or
        permitted him to work, because there is no evidence showing
        [the defendant] had the power to either cause him to work or
        prevent him from working”).

           Guerrero v. Superior Court, 153 Cal. Rptr. 3d 315 (Ct.
        App. 2013), on which Plaintiffs rely, is consistent with Curry.
        Guerrero held that, although Sonoma County and the
        Sonoma County In-Home Support Services Public Authority

                do not directly hire, fire or supervise
                providers, through their “power of the purse”
                and quality control authority, [the County and
                Public Authority] have the ability to prevent
                recipients and providers from abusing [in-
                home support services] authorizations both as
                to the type of services performed and the
                hours worked. [The County and Public
                Authority] exercise effective control over the
                eligibility determination and the authorization
                of particular services for recipients. They can
                investigate instances of suspected fraud or
                abuse of the program and can terminate
                payments where fraud is demonstrated.

        Id. at 346. In context, the “power of the purse” and the
        “quality control authority” both appear effectively to describe
        power over hiring and firing, see id. at 345–47, not the ability
        merely to prevent wage-and-hour violations. Moreover,
        Guerrero considered two public entities—Sonoma County
        and the Public Authority—with somewhat overlapping
Case 3:14-cv-02096-RS Document 306 Filed 10/01/19 Page 15 of 23




                     SALAZAR V. MCDONALD’S CORP.                    15

        responsibility for implementing a program of benefits,
        specifically in-home support services to eligible recipients.
        Id. at 319, 321–25. Guerrero did not consider a relationship
        (franchise or otherwise) between independent, private
        companies.

            The more cabined meaning of “suffer or permit to work”
        stated in Curry does not render that definition superfluous
        when considered in the context of the other two definitions of
        employer, as Plaintiffs argue. Under other state laws and the
        Fair Labor Standards Act, for example, the “suffer or permit
        to work” definition typically applies when a staffing agency,
        as the primary employer, supplies employees to another entity
        or person. See, e.g., Tolentino v. Starwood Hotels & Resorts
        Worldwide, Inc., 437 S.W.3d 754, 758–61 (Mo. 2014)
        (holding that the owner/operator of a hotel was a joint
        employer with the staffing agency that supplied employees to
        the hotel); Schultz v. Capital Int’l Sec., Inc., 466 F.3d 298,
        305–06 (4th Cir. 2006) (holding that a Saudi prince jointly
        employed the person who guarded him, along with the
        security firm that employed and provided the guard). Such
        entities or persons would not be covered by the other,
        alternative definitions of employer.

            We acknowledge that Martinez states ambiguously that
        “[a] proprietor who knows that persons are working in his or
        her business without having been formally hired, or while
        being paid less than the minimum wage, clearly suffers or
        permits that work by failing to prevent it, while having the
        power to do so.” 231 P.3d at 281. But Martinez held that the
        defendants did not suffer or permit the plaintiffs to work
        “because neither had the power to prevent plaintiffs from
        working,” and the court noted that the third-party employer
        “had the exclusive power to hire and fire [the] workers, to set
Case 3:14-cv-02096-RS Document 306 Filed 10/01/19 Page 16 of 23




        16           SALAZAR V. MCDONALD’S CORP.

        their wages and hours, and to tell them when and where to
        report to work.” Id. at 282 (emphasis added); cf. Patterson,
        333 P.3d at 739 (“A franchisor . . . becomes potentially liable
        for actions of the franchisee’s employees, only if it has
        retained or assumed a general right of control over factors
        such as hiring, direction, supervision, discipline, discharge,
        and relevant day-to-day aspects of the workplace behavior of
        the franchisee’s employees.”).

            Plaintiffs also call our attention to Dynamex Operations
        West, Inc. v. Superior Court, 416 P.3d 1 (Cal. 2018). There,
        the California Supreme Court adopted a new test for
        distinguishing employees from independent contractors under
        California wage orders. That case has no bearing here,
        because no party argues that Plaintiffs are independent
        contractors. Plaintiffs are Haynes’ employees; the relevant
        question is whether they are also McDonald’s’ employees.

               3. “Common Law” Definition of Employer

             Finally, the district court correctly concluded that
        McDonald’s is not an employer under the common law
        definition. According to California common law, “[t]he
        principal test of an employment relationship is whether the
        person to whom service is rendered has the right to control
        the manner and means of accomplishing the result desired.”
        S.G. Borello & Sons, Inc. v. Dep’t of Indus. Relations,
        769 P.2d 399, 404 (Cal. 1989) (internal quotation marks
        omitted); see also Ayala v. Antelope Valley Newspapers, Inc.,
        327 P.3d 165, 171 (Cal. 2014) (the person or entity “retains
        all necessary control over its operations” (internal quotation
        marks omitted)). In Patterson, the court held that the
        “‘means and manner’ test generally used by the Courts of
        Appeal cannot stand for the proposition that a comprehensive
Case 3:14-cv-02096-RS Document 306 Filed 10/01/19 Page 17 of 23




                      SALAZAR V. MCDONALD’S CORP.                    17

        [franchise] system alone constitutes the ‘control’ needed to
        support vicarious liability claims.” 333 P.3d at 738. Instead,
        in the franchise context, a franchisor also must “retain[] or
        assume[] a general right of control over factors such as hiring,
        direction, supervision, discipline, discharge, and relevant day-
        to-day aspects of the workplace behavior of the franchisee’s
        employees.” Id. at 739. Essentially, Patterson established a
        connection between the “control” and “common law”
        definitions of employer in the franchise context.

            Here again, McDonald’s exercise of control over the
        means and manner of work performed at its franchises is
        geared specifically toward quality control and maintenance of
        brand standards. Thus, McDonald’s cannot be classified as
        an employer of its franchisees’ workers under the common
        law definition.

           In short, arguably there is evidence suggesting that
        McDonald’s was aware that Haynes was violating
        California’s wage-and-hour laws with respect to Haynes’
        employees. But there is no evidence that McDonald’s had the
        requisite level of control over Plaintiffs’ employment to
        render it a joint employer under the principles set forth in
        Martinez, Curry, and other applicable California precedents.

            B. Ostensible Agency

            Plaintiffs next argue that McDonald’s is liable for wage-
        and-hour violations under an ostensible-agency theory,
        pursuant to Wage Order 5-2001. As noted, that order defines
        “employer” to mean one who “directly or indirectly, or
        through an agent or any other person, employs or exercises
        control over the wages, hours, or working conditions of any
        person.” Id. § 2(H). By its plain terms, the reference to an
Case 3:14-cv-02096-RS Document 306 Filed 10/01/19 Page 18 of 23




        18           SALAZAR V. MCDONALD’S CORP.

        “agent” applies only to an entity that actually employs the
        worker or that actually exercises control over the wages,
        hours, or working conditions of the worker. McDonald’s
        does none of those things.

            Plaintiffs correctly note that, in California, agency
        principles ordinarily encompass both actual and ostensible
        agency. See, e.g., Pasadena Medi-Ctr. Assocs. v. Superior
        Court, 511 P.2d 1180, 1186 (Cal. 1973) (so stating). But the
        Wage Order is more specific and, therefore, controls. Cal.
        Civ. Proc. Code § 1859. Thus, we hold that McDonald’s
        cannot be held liable for those violations under an ostensible-
        agency theory.

             C. Negligence Claim

            Next, Plaintiffs allege that McDonald’s owed them a duty
        of care, which it breached by supervising Haynes’ managers
        inadequately and thereby failing to prevent the alleged wage-
        and-hour violations. This claim fails for two reasons.

             First, the negligence claim arises from the same facts as
        the wage-and-hour claims. Under California law, “where a
        statute creates a right that did not exist at common law and
        provides a comprehensive and detailed remedial scheme for
        its enforcement, the statutory remedy is exclusive.” Rojo v.
        Kliger, 801 P.2d 373, 381 (Cal. 1990).

            The California Labor Code created new rights not
        previously existing at common law. Brewer v. Premier Golf
        Props., 86 Cal. Rptr. 3d 225, 232–33 (Ct. App. 2008).
        Plaintiffs contend that their negligence claim did exist at
        common law because it is a claim for negligent supervision
        of Haynes. But that theory cannot succeed unless Plaintiffs
Case 3:14-cv-02096-RS Document 306 Filed 10/01/19 Page 19 of 23




                      SALAZAR V. MCDONALD’S CORP.                    19

        prove damages. Mendoza v. City of Los Angeles, 78 Cal.
        Rptr. 2d 525, 528 (Ct. App. 1998) (“The elements of a cause
        of action for negligence are (1) a legal duty to use reasonable
        care, (2) breach of that duty, and (3) proximate cause between
        the breach and (4) the plaintiff’s injury.”). And Plaintiffs
        cannot prove damages except by establishing a statutory
        wage-and-hour violation, which brings us full circle to the
        exclusivity of the statutory remedy.

            Second, Plaintiffs must also prove duty. Id. Under
        California law McDonald’s had no “supervisory” duties with
        respect to Haynes. See Patterson, 333 P.3d at 743 (holding
        that a franchisor is liable vicariously only “if it has retained
        or assumed the right of general control over the relevant day-
        to-day operations at its franchised locations”); cf.
        Goonewardene v. ADP, LLC, 434 P.3d 124, 139 (Cal. 2019)
        (holding that a payroll company did not have a tort duty of
        care to an employee with respect to the obligations imposed
        by the applicable labor statutes and wage orders and stating:
        “An employee’s interest in this regard is fully protected by
        the employee’s well-established right under labor statutes to
        recover in a civil action against the employer the full wages
        and other significant remedies (including attorney fees and
        potential civil penalties) that are authorized under those
        statutes.”). Therefore, Plaintiffs meet neither the damages
        nor the duty elements required to prove negligence.

            D. PAGA Claim and Denial of Class Certification

            Finally, Plaintiffs contend that the district court erred by
        striking their representative PAGA claim and by denying
        class certification. Because we affirm dismissal of all claims,
        we need not and do not consider Plaintiffs’ arguments on the
        merits of these rulings. See Cal. Labor Code § 2699
Case 3:14-cv-02096-RS Document 306 Filed 10/01/19 Page 20 of 23




        20            SALAZAR V. MCDONALD’S CORP.

        (employment relationship required to recover PAGA
        penalties).

             AFFIRMED.



        THOMAS, Chief Judge, concurring in part and dissenting in
        part:

            I agree with the majority that the district court properly
        concluded that no genuine issues of material fact exist
        regarding whether McDonald’s is an employer under the
        “control” or common law employer definitions. However,
        because genuine issues of material fact exist regarding
        whether McDonald’s is a joint employer of franchise location
        workers under the “suffer or permit” definition, I respectfully
        dissent.

            The “remedial nature” and legislative history of
        California wage-and-hour laws compel a broader reading of
        the “suffer or permit” definition than the one the majority
        adopts today. See Martinez, 49 Cal. 4th at 61 (explaining the
        “remedial nature of the legislative enactments authorizing the
        regulation of wages, hours[,] and working conditions” were
        “for the protection and benefit of employees” and should be
        “liberally construed with an eye to promoting such
        protection”). The “suffer or permit” definition, used in wage
        orders since 1916, has its roots in the language of early 20th-
        century statutes prohibiting child labor. Id. at 69. “Statutes
        so phrased were generally understood to impose liability on
        the proprietor of a business who knew child labor was
        occurring in the enterprise but failed to prevent it, despite the
        absence of a common law employment relationship.” Id.
Case 3:14-cv-02096-RS Document 306 Filed 10/01/19 Page 21 of 23




                      SALAZAR V. MCDONALD’S CORP.                    21

        at 69; see also id. at 58 (explaining that courts applying this
        language before 1916 imposed liability on a manufacturer for
        industrial injuries suffered by a boy hired by his father to oil
        machinery and a mining company for injuries sustained by a
        boy paid by coal miners to carry water). As the California
        Supreme Court has explained, this “historical meaning
        continues to be highly relevant today: A proprietor who
        knows that persons are working in his or her business without
        having been formally hired, or while being paid less than the
        minimum wage, clearly suffers or permits that work by
        failing to prevent it, while having the power to do so.” Id.
        The basis for liability under this definition is thus a
        defendant’s failure “to prevent the unlawful condition” or “to
        perform the duty of seeing to it that the prohibited condition
        does not exist.” Id. It “rests upon principles wholly distinct
        from those relating to master and servant.” Id. And it is
        more expansive than the definition for employer status based
        on control. See e.g., id. at 58 (explaining the test is designed
        to reach even irregular working arrangements).

            The factual circumstances in Martinez and Patterson do
        not directly implicate the “suffer or permit” definition, nor do
        they compel an opposite conclusion. In Martinez, the
        unrelated merchants had no knowledge that work was
        occurring under unlawful conditions nor did they cause it or
        have the power but fail to prevent it from occurring. Id. at 70.
        In Patterson, Domino’s did not cause and had no knowledge
        of, nor the ability to, remedy the sexual harassment out of
        which that case arose. 60 Cal. 4th at 502–03. Indeed, the
        court in Patterson underscored that “[t]he uncontradicted
        evidence showed that the franchisee imposed discipline
        consistent with his own personnel policies, declined to follow
        the ad hoc advice of the franchisor’s representative, and
Case 3:14-cv-02096-RS Document 306 Filed 10/01/19 Page 22 of 23




        22           SALAZAR V. MCDONALD’S CORP.

        neither expected nor sustained any sanction for doing so.” Id.
        at 479.

            In contrast, Plaintiffs here presented evidence that
        McDonald’s In-Store Processor computer system (“ISP”)—
        with settings McDonald’s prescribed, instructed Haynes to
        use, and represented were in compliance with wage-and-hour
        laws—was a direct cause of their lost wages. Under the
        franchise agreement, McDonald’s requires Haynes to use its
        ISP computer systems to open and close each franchise
        location of McDonald’s for the day. McDonald’s ISP system
        assigns all hours recorded by workers to the date the shift
        began, including on overnight shifts. Plaintiffs allege this
        system caused many workers who worked more than eight
        hours in a 24-hour day—for example, by working an
        overnight shift followed by a day shift—to miss out on
        overtime pay they earned because the system did not
        recognize these additional hours as overtime. The ISP system
        is also set to daily and weekly overtime thresholds of
        8:59 hours (instead of 8:00 hours) and 50:00 hours (instead of
        40:00 hours). Plaintiffs allege the system settings caused
        many workers to miss out on overtime pay they earned for
        working between eight and nine hours in one day or between
        40–50 hours in one week. The ISP settings do not schedule
        any rest breaks or require second meal periods. The ISP
        settings for meal periods are set at 5:15, 5:30, or 6:00 hours
        instead of the 5:00 hours required by California law. And the
        ISP does not flag when rest breaks are missed. Plaintiffs
        allege these settings caused workers to miss out on overtime
        pay they earned for missed and late breaks. Plaintiffs allege
        that Haynes management had limited or no ability to change
        the ISP system to fix overtime allocation errors. They also
        presented evidence suggesting McDonald’s was aware that
        work was occurring under unlawful conditions because
Case 3:14-cv-02096-RS Document 306 Filed 10/01/19 Page 23 of 23




                        SALAZAR V. MCDONALD’S CORP.                          23

        Haynes received “Labor Violations” from McDonald’s for
        shifts where workers should have received proper meal and
        rest breaks. Reasonable inferences can be drawn that
        McDonald’s had the ability to prevent wage-and-hour
        violations caused by its ISP system settings yet failed to do
        so.

            In deciding whether summary judgment was appropriate,
        we must draw all reasonable inferences in favor of the
        plaintiffs. In liberally construing California Wage Order No.
        5-2001, §2(E), and analyzing decisions of California’s
        highest court, I cannot conclude there are no triable issues
        regarding whether McDonald’s is a joint employer of
        franchise location workers under the “suffer or permit”
        definition. For this reason, I would reverse the district court’s
        grant of summary judgment for Defendant, and I respectfully
        dissent, in part.1




            1
               I would accordingly find that the district court’s denial of class
        certification and its order striking Plaintiffs’ PAGA claim were in error
        because they were based on the improper grant of summary judgment. I
        would not reach Plaintiff’s alternative negligence claim.
